Citation Nr: 0924854	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-20 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-
connected residuals of postoperative gastrectomy and vagotomy 
for duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active duty for training (ADT) with the 
United States Army National Guard (USARNG) from May 1959 to 
November 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2005 and January 2006 rating decisions 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island, which denied 
entitlement to a rating in excess of 40 percent for service-
connected residuals of postoperative gastrectomy and vagotomy 
for duodenal ulcer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.
Information concerning the VCAA was provided to the Veteran 
by the RO in correspondence dated in May 2005 and October 
2005.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

As the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to the type of evidence necessary to substantiate 
the Veteran's claim for entitlement to an evaluation in 
excess of 40 percent for service-connected residuals of 
postoperative gastrectomy and vagotomy for duodenal ulcer is 
provided.

The Board notes that the Veteran last had a VA stomach 
examination in June 2005.  At the time of that examination, 
it does not appear that the examiner reviewed or had access 
to the Veteran's claims file.  In addition, in a June 2009 
statement of record, the Veteran's representative argued that 
the June 2005 VA examination was inadequate for rating 
purposes, as the examiner did not review the claims file or 
fully address the criteria for evaluating the Veteran's 
service-connected disability under Diagnostic Code 7308.  
VA's statutory duty to assist the Veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). 
Accordingly, the AMC/RO should arrange for the Veteran to 
undergo a VA stomach examination at an appropriate VA medical 
facility to determine the severity of his service-connected 
residuals of postoperative gastrectomy and vagotomy for 
duodenal ulcer.

The claims file reflects that the Veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Providence, Rhode Island; however, as the claims file only 
includes outpatient and inpatient treatment records from that 
provider dated up to January 2006, any additional records 
from that facility should be obtained.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The AMC/RO should obtain and associate with the 
claims file all outstanding VA records.

The Veteran's representative submitted additional evidence to 
the RO in July 2007 (that was then forwarded to the Board in 
August 2007) in support of the Veteran's claim.  Additional 
new evidence associated with the record consisted of a July 
2007 statement from a VA physician that is pertinent to the 
Veteran's increased rating claim on appeal.  Unfortunately, 
the statement submitted by the Veteran's representative did 
not include a waiver of agency of original jurisdiction 
review of this evidence.  As the Veteran has not waived 
agency of original jurisdiction consideration of the evidence 
submitted in July 2007, the case must be remanded for 
additional development.  See 38 C.F.R. § 20.1304(c) (2008).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to substantiate his 
increased rating claim on appeal, as 
outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

Concerning Vazquez-Flores, the AMC/RO 
should provide notice informing the 
claimant that he may submit evidence 
showing the effects of the worsening or 
increase in severity upon the claimant's 
daily life and employment.  The AMC/RO 
should also provide notice of the 
specific criteria necessary for 
entitlement to a rating in excess of 40 
percent for residuals of postoperative 
gastrectomy and vagotomy for duodenal 
ulcer under 38 C.F.R. § 4.114, Diagnostic 
Codes 7305 and 7308.

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected residuals of postoperative 
gastrectomy and vagotomy for duodenal 
ulcer.  Of particular interest are any 
outstanding VA records of evaluation 
and/or inpatient or outpatient treatment 
of the Veteran's service-connected 
digestive disability from the Providence 
VAMC, for the period from January 2006 to 
the present.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  The Veteran should be scheduled for 
an appropriate VA examination with a 
physician to ascertain the current 
severity of his service-connected 
residuals of postoperative gastrectomy 
and vagotomy for duodenal ulcer.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this REMAND 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.

The physician is requested to indicate 
which of the following best describes the 
current status of the Veteran's service-
connected residuals of postoperative 
gastrectomy and vagotomy for duodenal 
ulcer: a) severe postgastrectomy syndrome 
associated with nausea, sweating, 
circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia 
OR b) severe gastric or duodenal ulcer 
with pain only partially relieved by 
standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and 
weight loss productive of definite 
impairment of health.  If the physician 
is unable to make any of the above 
determinations, it should be so indicated 
on the record.  The complete examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be clearly set forth in the 
examination report.

The requested examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Stomach, Duodenum, and Peritoneal 
Adhesions (revised effective 5/01/07).  
Failure to follow the guidelines provided 
in that worksheet would be in violation 
of Stegall v. West, 11 Vet. App. 268, 271 
(1998), which held that a remand by the 
Board confers on an appellant the right 
to VA compliance with the terms of the 
remand order and imposes on the Secretary 
a concomitant duty to ensure compliance 
with those terms. 

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations-specifically to include 
consideration of all of the evidence 
added to the record since the June 2006 
statement of the case (SOC).  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

